HALL, District Judge,
said that there was no such thing known to the law as an informal vote; that a vote was had in this ease; that there had been no choice; and that it was the duty of the register to have stated to the meeting that the duty of appointing an assignee devolved upon the judge, unless there was no opposing interest, and that any creditor had the right to object to the register’s making the appointment; that there certainly was an opposing interest in this case, and the appointment by the register was irregular. The appointment of Mr. Comstock by the register was therefore annulled, and an order was made appointing both Mr. Comstock and Mr. Crocker joint assignees, and providing, if either failed to accept it in five days, that the one accepting should act alone.